CARMODY, Justice. This is an appeal from the quashing of a writ of certiorari by the district court, and the questions involved are to all intents and purposes practically the same as those raised in Morris v. Apodaca, No. 6685, 66 N.M. 421, 349 P.2d 335. Actually, except for the fact that in this case the appellant was charged with the crime of abortion and different evidence was submitted to the jus-' tice of the peace, there is no practical difference in the way in which the cases were submitted and the briefs relating to the motion are practically identical. Therefore, for the reasons more fully set out in Morris v. Apodaca, No. 6685, 66 N.M. 421, 349 P.2d 335, the motion to dismiss the appeal is sustained. It is so ordered. It is further ordered that the time within which to file a motion for rehearing herein is hereby limited to five (5) days. McGHEE, C. J., and COMPTON, MOISE, CHAVEZ, JJ., concur.